Quinn, Chief Judge
(concurring in the result):
The negotiated plea program is not quite as salutary as the principal opinion makes it out to be. I noted some of the difficulties inherent in the program in my opinion in United States v Welker, 8 USCMA 647, 25 CMR 151. I there cautioned that “continuation of these trends may require reexamination of the practice of negotiating agreement on the plea and the sentence with the convening authority.” However, I am satisfied that the accused’s plea of guilty in this case was voluntary and not inconsistent with his statement in the out-of-court hearing. It is not disputed that the accused committed the offense charged. Initially, he raised some question as to the availability of the defense of entrapment, but when the matter was specifically called to his *617attention by the law officer, he consulted with qualified counsel, and decided not to present the defense. Thus, the accused’s decision was based upon an intelligent evaluation of the evidence and of his possible defenses. Therefore, I concur in affirming the decision of the board of review.